Order filed, April 24, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00254-CR
                                 ____________

                      THE STATE OF TEXAS, Appellant

                                         V.

                       DMITRIY YAKUSHKIN, Appellee


                 On Appeal from the Co Crim Ct at Law No 8
                            Harris County, Texas
                      Trial Court Cause No. 2214656


                                     ORDER

      The reporter’s record in this case was due April 17, 2020. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Jennifer Slessinger, the court reporter, to file the record in this
appeal within 10 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Christopher, Wise and Zimmerer.